Citation Nr: 1606197	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  15-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to June 1978.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A currently-diagnosed low back disorder is etiologically related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a low back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The "continuity of symptomatology" provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has been diagnosed with arthritis which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As above, the one-year presumption applies.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that a currently-diagnosed low back disorder is related to regular exposure to vibrations from operating a helicopter or, alternately, to a back injury in service.  After reviewing all the lay and medical evidence, resolving all reasonable doubt in his favor, the currently-diagnosed low back disorder is related to service.   

First, the Veteran has currently-diagnosed arthritis of lumbar spine shown by a VA and private treatment records and a June 2013 VA examination.  Therefore, a current disability is shown. Next, he was exposed to helicopter vibrations in service and has provided credible lay evidence identifying an additional back injury in service.  Internet research from VA and Navy websites submitted by the Veteran in November 2012 identifies a possible link between regular exposure to whole-body vibrations from operating heavy equipment, such as helicopters, and back pain or degenerative disc disease.  The DD Form 214 and service personnel records show that he worked in helicopter maintenance and as a flight crew member for over 20 years in service.  Accordingly, it is reasonable to assume that he was regularly exposed to whole-body vibrations from operating helicopters in service.      

More recently, the Veteran contends that his back disorder may be related to a back injury in service.  In an April 2015 lay statement, J.C., the Veteran's aircraft commander, described a helicopter rescue operation in which the Veteran was lowered into the ocean, and lifted a man into a sling.  After the rescue, he indicated that he observed that the Veteran was in pain and suspected that he strained or injured his back.  This lay witness statement is credible and identifies observed symptoms of back pain in service.  Service treatment records, however, do not reflect any treatment for the identified back symptoms or injury.  

Finally, the evidence is at least in equipoise as to whether the currently-diagnosed low back disability is related to service.  A June 2013 VA examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by service.  The examiner reasoned that treatment for the back was not indicated until the mid-1990s, that this was too long to evidence an association between in-service vibrations and the back problems, and that the current back disorder was fairly normal for a person of his age. 

In contrast Dr. D.M., a physician specializing in neurosurgery, opined in May 2012 and October 2012 that repetitive whole body vibrations in service, particularly with much of the helicopter activities he was involved with, contributed to the Veteran's degenerative arthritis or degenerative spine symptoms.  He reasoned that repetitive whole-body vibrations over time can cause or aggravate back pain and there was no known trauma to cause his present back pain.  This opinion was well reasoned, was based on Dr. D.M.'s knowledge of the Veteran's medical history as his treating physician, and is accordingly, probative.  

While there are contradictory medical opinions, both offer a rationale and are based on the clinicians' medical knowledge.  Thus, resolving reasonable doubt in his favor, service connection for a low back disorder is warranted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required with regard to that claim. 


ORDER

Service connection for a low back disorder is granted.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


